COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Richard M. Thomas v. The State of Texas

Appellate case number:   01-15-00558-CR

Trial court case number: 1411673

Trial court:             176th District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a motion to withdraw from
representation.
      On November 10, 2015, this Court issued an order for counsel to file a motion to
withdraw on or before November 20, 2015. Counsel has not complied with our order.
        Accordingly, we again order appellant’s appointed counsel, Clyde Hill Williams,
to file with the Clerk of this Court within 10 days of the date of this order a motion to
withdraw that complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R.
APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: January 21, 2016